People v Rodriguez (2022 NY Slip Op 07464)





People v Rodriguez


2022 NY Slip Op 07464


Decided on December 28, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
ANGELA G. IANNACCI
PAUL WOOTEN
LILLIAN WAN, JJ.


2021-03809

[*1]The People of the State of New York, respondent,
vEdgar Rodriguez, appellant. 


Laurette D. Mulry, Riverhead, NY (Amanda E. Schaefer of counsel), for appellant.
Raymond A. Tierney, District Attorney, Riverhead, NY (Grazia Divincenzo and Lauren Tan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Suffolk County (Chris Ann Kelley, J.), dated May 20, 2021, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant was convicted, upon his plea of guilty, of one count of forcible touching (Penal Law § 130.52[1]). Following a hearing to determine the defendant's risk level under the Sex Offender Registration Act (Correction Law art 6-C), the Supreme Court designated the defendant a level two sex offender (see Correction Law § 168-n).
On appeal, the defendant challenges the Supreme Court's assessment of 20 points under risk factor 4 of the risk assessment instrument. Contrary to the defendant's contention, the court properly assessed 20 points under risk factor 4, as the People demonstrated by clear and convincing evidence that the defendant engaged in three or more acts of sexual contact with the victim over a period of at least two weeks (see People v Torres-Ordonez, 175 AD3d 595; People v Luebbert, 73 AD3d 1399).
Accordingly, the Supreme Court properly designated the defendant a level two sex offender.
CONNOLLY, J.P., IANNACCI, WOOTEN and WAN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court